NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted December 22, 2008*
                                     Decided January 15, 2009

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge



No.  08‐2453

ARTHUR R. STANLEY,                                   Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Southern District of Illinois.

       v.                                            No. 07‐cv‐775‐JPG

MATT HOLLINGSWORTH, et al.,                          J. Phil Gilbert,
     Defendants‐Appellees.                           Judge.

                                          O R D E R

      Arthur Stanley lost his home in an Illinois foreclosure action.  Unhappy with that
outcome, he brought a second suit in federal court against the mortgage lender, Harris Trust
and Savings Bank, Harris’s corporate parent and two of its subsidiaries, and several
employees, whom we refer to collectively as “Harris.”  The district court dismissed the suit


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐2453                                                                               Page 2

for failure to state a claim, and we now affirm that dismissal in part for lack of jurisdiction
and in part for failure to state a claim.

        Eight years ago, Stanley defaulted on his home mortgage.  In response, Harris, a
lender specializing in the “subprime” mortgage market, filed a foreclosure action against
Stanley in Illinois state court.  Stanley answered the complaint and raised a number of
counterclaims.  Those included his contentions that: 1) Harris had wrongfully refused to
settle the suit, refinance the mortgage, or accept payments Stanley had offered after he
defaulted; 2) a foreclosure judgment would “unjustly enrich” Harris because Stanley had
recently invested $15,000 in remodeling the property; 3) as a result of the foreclosure action,
Stanley had missed work, lost a substantial trucking contract, and suffered “mental anguish
and depression,” all entitling him to damages; and 4) Harris tampered with court files and
generally engaged in fraud and misconduct during the foreclosure suit.  The state court
rejected Stanley’s claims, however, and entered judgment in favor of Harris, including an
award of attorneys’ fees.

        Meanwhile, in a federal court in Massachusetts, the Federal Trade Commission
(FTC) brought an unrelated action against Fairbanks Capital, Harris’s corporate parent. 
That suit settled, but somehow Stanley caught wind of the case and filed his own action
against Fairbanks and Harris, mimicking the FTC’s complaint.  In this suit, filed in federal
court in Illinois, Stanley claimed that Harris had obtained the state‐court foreclosure
judgment in violation of the Federal Trade Commission Act (FTCA), the Federal Debt
Collection Practices Act (FDCPA), and a number of other federal laws, as well as the
stipulated judgment in the FTC suit.  The district court granted Harris’s motion to dismiss
Stanley’s claims on a variety of grounds, concluding that Stanley lacked standing to
complain about the FTC settlement, that he had no private right of action under the FTCA,
that res judicata barred some claims, and that his FDCPA claim was time‐barred.

        We review a dismissal under Rule 12(b)(6) de novo and construe the complaint in
the light most favorable to Stanley.  See Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir.
2008).  On appeal, Stanley principally contends that res judicata does not prevent his federal
suit from going forward.  Before we can reach that argument, however, we must ask
whether we have jurisdiction to hear his case.  Although neither the defendants nor the
district court considered the issue, Stanley’s suit appears, at least in part, to ask the federal
district court to review the decision in his foreclosure action.  And that a federal court may
not do under the doctrine of Rooker‐Feldman, which holds that federal district courts lack
jurisdiction over lawsuits “brought by state‐court losers complaining of injuries caused by
state‐court judgments rendered before the district court proceedings commence and inviting
district court review and rejection of those judgments.”  Lance v. Dennis, 546 U.S. 459, 464
No. 08‐2453                                                                                Page 3

(2006) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)); see also
Kelley v. Med‐1 Solutions, LLC, No. 08‐1392, 2008 WL 4977590, at *3 (7th Cir. Nov. 25, 2008).  

        Some of Stanley’s federal‐court claims directly attack the Illinois foreclosure
judgment.  For instance, he complains that the state court unfairly awarded Harris
attorneys’ fees.  In so doing, Stanley is asking this court to review and set aside that aspect
of the Illinois foreclosure judgment, a request precluded by the Rooker‐Feldman doctrine.  See
Taylor v. Fed. Nat’l Mortgage Ass’n, 374 F.3d 529, 532‐33 (7th Cir. 2004).  And he cannot
circumvent the doctrine simply by recasting his claims as violations of federal law.  See
Johnson v. Orr, No. 08‐1133, 2008 WL 5085615, at *3 (7th Cir. Dec. 4, 2008); Taylor, 374 F.3d at
532‐33.  

        Stanley also alleges that Harris maliciously prosecuted the foreclosure action in
violation of Illinois law and that other Harris misconduct during the state‐court litigation
led to the foreclosure judgment.  Ordinarily Rooker‐Feldman would not bar a malicious
prosecution claim because the claim would not challenge the state‐court decision (the
federal plaintiff is typically happy with the outcome); instead, the malicious‐prosecution
plaintiff complains of a separate injury preceding the judgment.  See, e.g., King v. Burlington
N. & Santa Fe Ry. Co., 538 F.3d 814, 817 (7th Cir. 2008) (observing that one element of
malicious prosecution claim is that plaintiff won underlying suit).  But here Stanley lost in
state court.  His malicious‐prosecution claim, and his other claims of misconduct during the
state‐court proceedings, ask the federal district court to rule that the state court erred in its
foreclosure judgment because of the misconduct of his litigation adversaries.  Rooker‐
Feldman prohibits the district court from so doing.  See Long v. Shorebank Dev. Corp., 182 F.3d
548, 558 (7th Cir. 1999) (holding that a federal plaintiff cannot circumvent Rooker‐Feldman by
alleging that misconduct of the state‐court opponents caused the adverse judgment in state
court).  The district court should have dismissed for lack of jurisdiction those of Stanley’s
claims that directly contest the foreclosure judgment.

        In contrast, a claim arising from an injury that precedes state‐court proceedings is
not beyond the jurisdiction of a federal district court.  Taylor, 374 F.3d at 532‐33.  Stanley
identifies two types of such claims.  First, he alleges that Harris injured him before it
initiated foreclosure proceedings by “force placing” insurance on his home—taking out a
new insurance policy and charging him for it without his consent—even though his
homeowner’s policy had not lapsed.  See, e.g., Jenkins v. Heintz, 124 F.3d 824, 828 (7th Cir.
1997) (considering whether “force placing” insurance violates FDCPA).  Second, Stanley
also reasserts his counterclaims from the foreclosure action.  Except for the claims that
challenge adversary misconduct in state court (and are, for the reasons already explained,
barred by Rooker‐Feldman), these claims describe conduct preceding the state‐court litigation
(such as Harris’s refusal to refinance or accept payments), or injuries separate from the
No. 08‐2453                                                                               Page 4

judgment (like lost income), though Stanley now styles Harris’s alleged conduct as
violations of federal law.  

         Although the district court had jurisdiction to consider these claims, it correctly
concluded that they are barred by claim preclusion.  Under the Illinois law of claim
preclusion, a party may not relitigate the same claims that were or could have been brought
in an earlier lawsuit between the same parties or their privies that resulted in a final
judgment on the merits.  See In re Dollie’s Playhouse, Inc., 481 F.3d 998, 1001 (7th Cir. 2007);
Licari v. City of Chicago, 298 F.3d 664, 666 (7th Cir. 2002).  Here, the state‐court proceedings
culminated in a final foreclosure judgment, and Stanley and Harris were both parties to the
action.  Stanley’s counterclaims from the foreclosure action, which the state court found
meritless, are repeated here and are therefore precluded.  As to the claim that Harris “force
placed” insurance, it is based on the same transaction as in the foreclosure action, and
Stanley gives us no reason why he could not have brought it in the foreclosure action.  That
Stanley now advances a federal‐law theory to support these claims does not undercut claim
preclusion.  In re Dollie’s Playhouse, 481 F.3d at 1001.   
 
         Finally, Stanley raises a host of procedural challenges, which we address briefly.  He
claims that Harris should have asserted its affirmative defenses in an answer rather than in
its motion under Rule 12(b)(6).  A defendant may, however, raise an affirmative defense
(like claim preclusion) by motion when the basis for the defense is disclosed in the
complaint, as here.  See Muhammad v. Oliver, 547 F.3d 874, 878 (7th Cir. 2008).  Stanley next
argues that the district court abused its discretion in permitting Harris to extend the time for
filing its Rule 12(b)(6) motion.  But Harris asked for more time only because, one day before
its motion was due, the magistrate ordered that no motions could be filed until after the
next preliminary conference.  Under the circumstances, the extension was not unreasonable. 
See Griffin v. Foley, 542 F.3d 209, 217 (7th Cir. 2008). Finally, Stanley quarrels with the
district court’s denial of his motions for default judgment and summary judgment, which
he filed before Harris’s initial response to the complaint was even due.  Default judgment is
a drastic sanction, reserved for the defendant who “willfully disregards pending litigation.” 
Sun v. Bd. of Trs. of Univ. of Ill., 473 F.3d 799, 811 (7th Cir. 2007).   Moreover, “it would make
little sense to enter a default after a case has been decided on the merits and it is
demonstrable that delay did not cause injury.”  Mommaerts v. Hartford Life and Accident Ins.
Co., 472 F.3d 967, 968 (7th Cir. 2007).  And although Stanley was allowed to file his
summary judgment motion after 20 days from the commencement of his suit, the district
court did not abuse its discretion in concluding that evaluating the motion was premature
when the defendants had not even filed an answer or Rule 12 motion yet.  See FED. R. CIV. P.
56(a).  And anyway, as we have decided, the claims in that motion are baseless.

                                                                    AFFIRMED AS MODIFIED.